IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: D.W.                : No. 181 EAL 2015
                                        :
                                        :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
                                        :
APPEAL OF: D.W.                         :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.